                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


  JOHN DOE,                                           )
                                                      )
                        Plaintiff,                    )
  v.                                                  )   Civil Action No. 6:19-CV-00023
                                                      )
  WASHINGTON AND LEE UNIVERSITY                       )
                                                      )
                        Defendants.                   )


                          DEFENDANT’S MEMORANDUM OF LAW
                         IN SUPPORT OF ITS MOTION TO DISMISS

         Defendant Washington & Lee University (“W&L” and the “University”), by counsel, and

  pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, sets forth the following in

  support of its Motion to Dismiss. For the reasons that follow, the Court should dismiss Counts

  III and IV of Plaintiff John Doe’s (“Doe”) Complaint with prejudice for failure to state a claim

  upon which relief can be granted.

                                      I.    INTRODUCTION

         This lawsuit arises from W&L’s suspension of Plaintiff because Plaintiff violated the

  University’s Sexual Discrimination and Misconduct Policy. Plaintiff’s Complaint alleges, at its

  core, that this suspension violates Title IX of the Education Amendments Act of 1972 (“Title

  IX”). On the periphery of this Complaint, Plaintiff alleges that this same suspension violated an

  implied contract that he entered into with W&L and also constituted the breach of a duty W&L

  owed to him. These ancillary claims are baseless under Virginia law and should therefore be

  dismissed.




                                                 1

Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 1 of 12 Pageid#: 192
                                 II.     STANDARD OF REVIEW

         To survive a motion to dismiss pursuant to Rule 12(b)(6), Plaintiff’s “‘factual allegations

  must be enough to raise a right to relief above the speculative level,’ thereby ‘nudging [his]

  claims across the line from conceivable to plausible.’” Aziz v. Alcolac, Inc., 658 F.3d 388, 391

  (4th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “While the

  Court must accept the facts alleged in Plaintiff’s Complaint as true, Edwards v. City of

  Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999), statements of bare legal conclusions ‘are not

  entitled to the assumption of truth’ and are insufficient to state a claim.” Ashcroft v. Iqbal, 556

  U.S. 662, 679 (2009).

         Ultimately, Plaintiff must “allege facts sufficient to state all the elements of [his] claim.”

  Jordan v. Alt. Res. Corp., 458 F.3d 332, 346 (4th Cir. 2006) (internal quotations omitted).

  “[N]aked assertions of wrongdoing necessitate some factual enhancement within the complaint

  to cross the line between possibility and plausibility of entitlement to relief.”        Francis v.

  Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotations omitted). In other words, a

  complaint “must establish ‘facial plausibility’ by pleading ‘factual content that allows the court

  to draw the reasonable inference that the defendant is liable for the misconduct alleged.’”

  Clatterbuck v. City of Charlottesville, 708 F.3d 549, 554 (4th Cir. 2013) (quoting Iqbal, 556 U.S.

  at 678).

                              III.     PLAINTIFF’S ALLEGATIONS

         W&L denies many of the allegations in Plaintiff’s Complaint, but nonetheless bases its

  motion to dismiss entirely on the allegations Plaintiff sets forth in his Complaint.




                                     2
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 2 of 12 Pageid#: 193
         A.     W&L and its Sexual Discrimination and Misconduct Policy

         W&L is a private liberal arts college located in Lexington, Virginia. (Compl. ¶ 41). Doe

  was a student at W&L from Fall 2015 through Spring 2017 and paid full tuition during this time

  period. (Compl. ¶ 40, 130).

         W&L adopted a new Sexual Discrimination and Misconduct Policy (the “Policy”)

  applicable to students in August 2016. (Compl. ¶ 96). This Policy remained in effect during the

  key events involved in this case.    (Id.).   The Policy establishes a Harassment and Sexual

  Misconduct Board (HSMB) to administer the Policy and Hearing Panels to adjudicate allegations

  of violations of the Policy. (Id.). The Policy guarantees complainants and respondents that they

  can expect a “prompt and equitable resolution of allegations of sexual misconduct” and an

  opportunity “to articulate concerns or issues about proceedings under the policy.” (Id.).    The

  Policy also guarantees the parties “the opportunity to offer information, present evidence, and

  identify witnesses during an investigation,” and “equal access to information that will be used

  during the resolution proceedings.” (Compl. ¶ 97). Under this Policy, if a Hearing Panel

  concludes that a student has violated the Policy, it can impose a sanction, including suspension.

  (Compl. ¶ 116).

         B.     The Alleged Incident and Investigation

         On the night of March 11, 2017, Doe and a female W&L student, referred to in the

  Complaint as Jane Roe, had a sexual encounter at Doe’s fraternity house. (Compl. ¶ 133-147).

  The next day, Roe reported this incident to W&L’s Title IX Coordinator, Lauren Kozak.

  (Compl. ¶ 150). Kozak and Associate Dean Jason Rodocker investigated this allegation as a

  potential violation of the Policy. (Compl. ¶ 151). Kozak and Rodocker interviewed Doe, Roe,

  and other witnesses. (Compl. ¶ 153). Kozak and Rodocker prepared a report based on this

  investigation and presented it to the HSMB. (Compl. ¶ 153, 169).


                                     3
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 3 of 12 Pageid#: 194
         C.      The Hearing

         The HSMB appointed three administrators to serve on a Hearing Panel to adjudicate

  Roe’s complaint. (Compl. ¶ 173). This three-member panel received the investigators’ report.

  (Compl. ¶ 169). Doe was provided an opportunity to review the investigator’s report, as well,

  and did review the report prior to the hearing. (Compl. ¶ 153, 169).

         This Hearing Panel conducted a hearing on April 25, 2017. (Compl. ¶ 174). Both Doe

  and Roe attended the hearing, along with their respective advisors. (Compl. ¶ 174). Both Doe

  and Roe testified before the Hearing Panel. (Compl. ¶ 175). At the conclusion of the hearing,

  the Panel voted unanimously to find Doe responsible for nonconsensual sexual penetration.

  (Compl. ¶ 176). As a sanction for this offense, the Hearing Panel allowed Doe to complete the

  Spring 2017 semester, but suspended him for the Fall 2017 semester. (Compl. ¶ 199). This

  sanction did not guarantee Doe’s reinstatement after this suspension, but rather allowed him to

  apply for reinstatement after the suspension was served, and set forth some prerequisites for his

  reinstatement. (Id.).

         D.      The Appeal and Suspension

         Pursuant to the Policy, Doe appealed the Hearing Panel’s finding of responsibility and its

  sanction. (Compl. ¶ 202). Roe also appealed the sanction. (Id.). The HSMB appointed a new,

  three-member panel to hear these appeals. (Id.). The Appeal Panel affirmed the Hearing Panel’s

  findings and sanction in May 2017. (Compl. ¶ 203). Consequently, Doe’s suspension went into

  effect on May 21, 2017. (Compl. ¶ 200). After serving his suspension, Doe applied for

  reinstatement in November 2017 and July 2018. (Compl. ¶ 209, 220). W&L denied Doe

  reinstatement at both of these times because the University concluded that Doe did not satisfy the

  University’s criteria for reinstatement. (Compl. ¶ 215, 230).




                                     4
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 4 of 12 Pageid#: 195
         E.      Plaintiff’s Breach of Contract and Negligence Claims

         Plaintiff filed this lawsuit on April 23, 2019. In addition to his Title IX claims, Plaintiff

  alleges that W&L breached an implied agreement between him and the University and breached

  a duty of care the University owed him. (Compl. ¶ 273, 290). More specifically, in Count III,

  Plaintiff alleges that he “paid the University sums of money for his education, and in return, the

  University was to provide [him] with access to its undergraduate degree program.” (Compl. ¶

  273). Plaintiff further alleges that W&L had a contractual obligation “not to suspend [him] for

  disciplinary misconduct arbitrarily, capriciously, maliciously, discriminatorily, or otherwise in

  bad faith,” and that the University breached this implied contract when it suspended him after a

  flawed investigative and adjudicative process.” (Compl. ¶ 276-77). Additionally, in Count IV,

  Plaintiff alleges that W&L acted negligently when it suspended him as a result of a “biased and

  prejudicial disciplinary process.” (Compl. ¶ 290).

                                        IV.      ARGUMENT

         The Court should dismiss Count III (Breach of Contract) and Count IV (Negligence)

  because both claims fail as a matter of law.

         A.      Count III fails as a Matter of Law Because Plaintiff Has Not Alleged the
                 Existence of an Enforceable Contract

         The heart of Plaintiff’s Complaint is his Title IX discrimination claim. However, he has

  attempted to buttress this claim with a corresponding breach of contract claim based on

  essentially the same facts.    Many Title IX plaintiffs before him have attempted the same,

  typically alleging that a university’s student policies establish contracts between the universities

  and their students. See, e.g., Jackson v. Liberty Univ., 2017 WL 3326972, at *7 (W.D. Va. Aug.

  3, 2017) (Moon, J.); Doe v. Washington & Lee Univ., 2015 WL 4647996, at *11 (W.D. Va. Aug.

  5, 2015) (Moon, J.). Just as often, courts reject these claims, finding that these policies do not



                                     5
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 5 of 12 Pageid#: 196
  establish contractual relationships between universities and students. See e.g., id.; Brown v.

  Rectors & Visitors of Univ. of Virginia, 361 F. App'x 531, 534 (4th Cir. 2010); Davis v. George

  Mason Univ., 395 F.Supp.2d 331, 337 (E.D. Va. 2005). For example, in 2015, this Court

  dismissed a Title IX plaintiff’s breach of contract claim when it held that a predecessor version

  of W&L’s Policy did not establish a contract between him and W&L. See Doe v. Washington &

  Lee Univ., 2015 WL 4647996, at *11 (“the Interim Sexual Harassment and Misconduct Policy…

  does not create a contract between W&L and Plaintiff.”).

         Perhaps recognizing this roadblock to prevailing on a breach of contract claim against

  W&L, Plaintiff has concocted a novel contract theory that does not rely on the Policy: Plaintiff

  alleges that his payment of tuition established an implied contract between him and W&L. This

  theory fares no better, however, because Virginia does not recognize an implied contract

  between students and their universities based solely on the payment of tuition. See Butler v.

  Rector & Bd. of Visitors of Coll. of William & Mary, 121 F. App'x 515, 521 (4th Cir. 2005)

  (finding plaintiff’s implied contract theory “legally and factually baseless”); Doe v. Marymount

  Univ., 297 F. Supp. 3d 573, 588 (E.D. Va. 2018) (dismissing an implied contract claim and

  observing that the Supreme Court of Virginia has never held that “an implied contract is created

  between a student and his or her university merely through the payment of tuition.”).

         However, even if Plaintiff could establish the existence of an implied contract between

  him and W&L, he has not alleged facts showing a breach of this contract. Judge Ellis of the

  Eastern District of Virginia reached this same conclusion last year in a similar case.        In

  Marymount Univ., the plaintiff alleged that the university breached an implied contract when it

  suspended him for violating the university’s sexual misconduct policy. Marymount University

  based this decision on an investigative report issued by two faculty members and impact




                                     6
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 6 of 12 Pageid#: 197
  statements written by the complainant and respondent. 297 F. Supp. 3d at 579–80. The court

  held that, even if Virginia law recognized an implied contract theory between students and

  universities based on the payment of tuition, such a contract would only guarantee students that

  they would not be suspended “for an arbitrary and capricious reason or no reason at all.” Id. at

  588. Because Marymount University afforded the student in that case an adjudication prior to

  his suspension, the court reasoned, his suspension was not arbitrary or capricious. Id. The court

  held:

                 Nothing in the act of paying tuition implies that a student is
                 entitled to any specific procedural protections. Instead, to the
                 extent any contract can be implied between a student and his or her
                 university, the student is only protected from irrational, haphazard
                 treatment by the university. Doe may disagree with Marymount's
                 decision and he may believe he was treated unfairly, but he cannot
                 imply a host of contractual terms to which the parties never
                 assented. Instead, Doe will have to rely on the statutory remedy
                 provided by Title IX.

  Id. at 589.

          Plaintiff’s breach of contract claim in this case must be dismissed because he, like the

  plaintiff in Marymount Univ., admits that he was not suspended for a haphazard or irrational

  reason. To the contrary, Plaintiff acknowledges that he was suspended only after a thorough

  investigatory and adjudicative process. More specifically, he admits that: he participated in an

  investigation of Roe’s claim performed by two W&L administrators; he was given an

  opportunity to review the investigators’ report prior to his hearing; he provided testimony during

  a hearing of Roe’s allegations before three W&L administrators; this three-member panel

  considered his and Roe’s testimony and concluded that he was responsible and should be

  suspended; and, finally, he was given an opportunity to appeal this decision before a new, three

  member panel, which upheld his suspension. Plaintiff admits, therefore, that W&L did not

  suspend him “arbitrarily or capriciously.” Consequently, even if the Court held that his payment


                                     7
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 7 of 12 Pageid#: 198
  of tuition established an implied contract between him and W&L, he has not alleged facts

  showing a breach of this contract.

         B.      Plaintiff’s Negligence Claim Fails as a Matter of Law or, Alternatively, this
                 Claim is Barred by the Economic Loss Rule

         In Count IV, Plaintiff asserts a claim for negligence against W&L. Specifically, Plaintiff

  alleges that W&L “had a duty to [Plaintiff] to conduct the disciplinary process with due care,” a

  duty which the University breached when it subjected Plaintiff “to a biased and prejudicial

  disciplinary process….” (Compl. ¶ 289). This claims fails because the law imposes no such

  duty of care on W&L. In the alternative, to the extent Plaintiff’s negligence claim sounds in

  contract, these claims must be dismissed under the economic loss rule.

                 1.     Plaintiff’s Negligence Claim Fails Because Virginia Does Not
                        Recognize the Duty Alleged by Plaintiff

         “There can be no actionable negligence unless there is a legal duty, a violation of the

  duty, and consequent damage.” Fox v. Custis, 372 S.E.2d 373, 375 (Va. 1988). Therefore, “a

  negligence claim must fail if based on circumstances under which the law imposes no duty of

  care on the defendant.” Doe v. Va. Wesleyan Coll., 90 Va. Cir. 345, 351 (Norfolk 2015) (citing

  Burns v. Gagnon, 727 S.E.2d 634, 641 (Va. 2012)). The “threshold question” in any negligence

  case, accordingly, “is whether a duty of care existed on the part of [the] defendants to [the]

  plaintiff[].” 372 S.E.2d at 375. “Whether such duty exists is a pure question of law.” Facchetti

  v. Bridgewater Coll., 175 F. Supp. 3d 627, 641 (W.D. Va. 2016) (quoting Yuzefovsky v. St.

  John’s Woods Apts., 540 S.E.2d 134, 139 (Va. 2001)).

         In this case, Plaintiff’s negligence claim must be dismissed because, despite Plaintiff’s

  allegations, Virginia does not impose a duty on universities to conduct its disciplinary program

  with due care. In Marymount Univ., discussed at length above, a Title IX plaintiff similarly

  alleged a “special relationship” between a university and its students, which obligated the


                                     8
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 8 of 12 Pageid#: 199
  university “to exercise special care throughout [plaintiff’s] disciplinary proceedings.” 297 F.

  Supp. 3d at 589. The court rejected this theory, observing that “there appears to be no Virginia

  law establishing the duty [plaintiff] claims [the university] breached.” Id., at 590.

         This Court, as well, has dismissed negligence claims based on non-cognizable duties

  alleged to exist between universities and their students. See Liberty Univ., 2017 WL 3326972,

  at *7-9 (dismissing negligence claim alleging student policies established duty of care); Chitty v.

  Liberty Univ., 2013 WL 3877664, at *1 n.2 (W.D. Va. July 25, 2013) (dismissing negligence

  claim alleging that American Bar Association rules established duty of care for university to

  follow) (Moon, J.).

         Similarly, in Doe v. Virginia Wesleyan College, a Virginia circuit court held “as a matter

  of law that the college/student relationship does not constitute a special relationship that would

  impose a duty on [a college] to warn or protect [a student].” 90 Va. Cir. at 359. See also

  Schieszler v. Ferrum Coll., 236 F. Supp. 2d 602, 609 (W.D. Va. 2002) (opining that “it is

  unlikely that Virginia would conclude that a special relationship exists as a matter of law

  between colleges and universities and their students”); Burns, 727 S.E.2d at 642-43 (declining to

  recognize a special relationship that would impose a duty of care between a high school principal

  and a student).

         As these cases demonstrate, Virginia law does not recognize a duty of care that a

  university must exercise toward its students while administering its disciplinary program.

  Therefore, the Court should dismiss Plaintiff’s negligence claim.




                                     9
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 9 of 12 Pageid#: 200
                 2.     Plaintiff’s Negligence Claim Fails Because It is Barred by the
                        Economic Loss Rule

         In the alternative, if the Court identifies an implied contract between W&L and Plaintiff,

  as Plaintiff alleges exists, and concludes that W&L owed Plaintiff a duty of care based on that

  contract, Plaintiff’s negligence claim must be dismissed as barred by the economic loss rule.

         Virginia’s economic loss rule bars parties from recovering in tort “simply by recasting a

  contract claim as a tort claim.” Hazaimeh v. U.S. Bank Nat’l Ass’n, 94 F. Supp. 3d 741, 747

  (E.D. Va. 2015). As the Supreme Court of Virginia has explained:

                 If the cause of complaint be for an act of omission or non-feasance
                 which, without proof of a contract to do what was left undone,
                 would not give rise to any cause of action (because no duty apart
                 from contract to do what is complained of exists) then the action is
                 founded upon contract, and not upon tort. If, on the other hand, the
                 relation of the plaintiff and the defendants be such that a duty
                 arises from that relationship, irrespective of contract, to take due
                 care, and the defendants are negligent, then the action is one of
                 tort.

  Oleyar v. Kerr, 217 Va. 88, 90, 225 S.E.2d 398, 399–400 (1976) (quoting Burks Pleading and

  Practice, § 234 at 406 (4th ed. 1952)). Although in certain circumstances a plaintiff may

  demonstrate both a breach of contract and a tortious breach of duty, “the duty tortiously or

  negligently breached must be a common law duty, not one existing between the parties solely by

  virtue of [a] contract.” WorldCom, Inc. v. Boyne, 68 F. App’x 447, 454 (4th Cir. 2003) (quoting

  Richmond Metro. Auth., 507 S.E.2d at 347) (alterations in original).

         Here, Plaintiff attempts to repackage his asserted breach of contract claim as a tort claim.

  He derives the alleged duty of care owed by W&L from an alleged implied contract, stating that

  W&L failed to administer its disciplinary system with the care required by this implied contract.

  Thus, if this alleged duty arises anywhere, it must be under the implied contract, not under

  common law. Therefore, if the Court identifies an enforceable implied contract between Plaintiff



                                     10
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 10 of 12 Pageid#: 201
  and W&L, W&L’s duty of care should be analyzed as a breach of contract claim, not a tort

  claim. Accordingly, Plaintiff’s negligence claim should be dismissed. See, e.g., Cook v. John

  Hancock Life Ins. Co., 2015 WL 178108, at *22 (W.D. Va. Jan. 14, 2015) (dismissing claim of

  negligence where “the only duty allegedly breached is one that exists only by virtue of the

  existence of a contract between the parties”).

                                       V.      CONCLUSION

         For the foregoing reasons, W&L respectfully requests that this Court grant its Motion to

  Dismiss, dismiss Counts III and IV with prejudice, and grant W&L all further relief this Court

  deems proper.


  Dated: July 15, 2019                             Respectfully submitted,

                                                   WASHINGTON & LEE UNIVERSITY

                                                   By:    /s/

                                                   R. Craig Wood (VSB # 24264)
                                                   MCGUIREWOODS LLP
                                                   652 Peter Jefferson Parkway, Ste. 350
                                                   P. O. Box 1288
                                                   Charlottesville, VA 22902
                                                   (Office) (434) 977-2558
                                                   (Fax) (434) 980-2274
                                                   cwood@mcguirewoods.com

                                                   Micah B. Schwartz (VSB # 77299)
                                                   MCGUIREWOODS LLP
                                                   Gateway Plaza
                                                   800 East Canal Street
                                                   Richmond, Virginia 23219
                                                   (Office) (804) 775-1000
                                                   (Fax) (804) 698-2158
                                                   mschwartz@mcguirewoods.com

                                                   Counsel for Defendant




                                     11
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 11 of 12 Pageid#: 202
                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of July 2019, a true copy of the foregoing was filed
  with the Court using the CM/ECF system, which will send notification of such filing to the
  following:

                               David G. Harrison (VSB #17590)
                               THE HARRISON FIRM, PC
                               5305 Medmont Circle SW
                               Roanoke, VA 24018
                               Tel: (540) 777-7100
                               Fax: (540) 777-7101
                               david@harrisonfirm.us

                               Patricia M. Hamill (Pa. I.D. No. 48416)
                               CONRAD O’BRIEN PC
                               1500 Market Street, Centre Square
                               West Tower, Suite 3900
                               Philadelphia, PA 19102
                               Tel: (215) 864-9600
                               Fax: (215) 864-9620
                               phamill@conradobrien.com


                                                             /s/
                                              R. Craig Wood (VSB # 24264)
                                              MCGUIREWOODS LLP
                                              652 Peter Jefferson Parkway, Ste. 350
                                              P. O. Box 1288
                                              Charlottesville, VA 22902
                                              (Office) (434) 977-2558
                                              (Fax) (434) 980-2274
                                              cwood@mcguirewoods.com

                                              Micah B. Schwartz (VSB # 77299)
                                              MCGUIREWOODS LLP
                                              Gateway Plaza
                                              800 East Canal Street
                                              Richmond, Virginia 23219
                                              (Office) (804) 775-1000
                                              (Fax) (804) 698-2158
                                              mschwartz@mcguirewoods.com

                                              Counsel for Defendant




                                     12
Case 6:19-cv-00023-NKM-RSB Document 17 Filed 07/15/19 Page 12 of 12 Pageid#: 203
